DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-9, 12-15, 19, 20 and 22.

Applicants' arguments, filed 05/24/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-9, 13-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (WO 2017/075530, May 4, 2017) in view of Izadyar et al. (US 2017/0136152, May 18, 2017), Bujas-Bobanovic (US 2019/0031774, Jan. 31, 2019), Williams et al. (US 2002/0141967, Oct. 3, 2002), Preiss-Bloom et al. (US 2012/0270810, Oct. 25, 2012), and Sherwood et al. (US 2003/0114936, Jun. 19, 2003).
Kay et al. disclose compositions that stimulate the generation or regeneration of bone tissue in a subject (abstract). The compositions comprise an osteoinductive factor (page 2). The compositions may further comprise a multivalent metal salt. Multivalent metal salts include calcium phosphates, e.g., hydroxyapatite (i.e. inorganic salt). The amount of each multivalent metal salt may vary, e.g., between about 10% to about 90% (w/w) of the total composition (page 12). In some embodiments, the compositions may further comprise an additive. An additive may be used to impart additional functionality to the compositions of the disclosure, such as improving or affecting the handling, texture, durability, strength, osteoinductive factor release, or resorption rate of the material, or to provide additional cosmetic or medical properties. Exemplary additives include polymers, medications or combinations thereof (pages 13 and 14). Suitable polymers include hyaluronic acid (i.e. polysaccharide), gelatin (i.e. protein), and mixtures thereof. In some embodiments, the compositions comprise a plurality of said additives. Certain additives may be provided as powders or granules or solutes or any combination thereof. These powders may exhibit a mean particle size of about 0.001 to about 0.250 mm (pages 14-15). The compositions may be mixed with an aqueous solution (page 25). 
Kay et al. differ from the instant claims insofar as not disclosing wherein the compositions comprise a hypoglycemic drug.
However, Izadyar et al. disclose compositions for promoting tissue regeneration (abstract). The tissue regeneration may be bone regeneration (¶ [0007]). The composition may comprise an anti-diabetic (¶ [0011]).
Bujas-Bobanovic discloses wherein anti-diabetic drugs include biguanides (e.g. metformin), sulfonylureas (e.g. glipizide), meglitinides (e.g. repaglinide), thiazolidinediones (e.g. rosiglitazone), alpha-glucosidase (e.g. acarbose), DPP-4 inhibitors (e.g. sitagliptin), SGLT-2 inhibitors (e.g., dapagliflozin), and bromocriptine (¶ [0139]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kay et al. disclose wherein the composition may comprise medication. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated anti-diabetic drugs into the composition of Kay et al. since anti-diabetic drugs are known and effective medications for compositions used to treat bone tissue regeneration as taught by Izadyar et al. It would have been obvious to one of ordinary skill in the art to have incorporated metformin, glipizide, repaglinide, rosiglitazone, acarbose, sitagliptin, dapagliflozin, or bromocriptine into the composition of Kay et al. since these are known and effective ant-diabetic drugs as taught by Bujas-Bobanovic. 
The combined teachings of Kay et al., Izadyar et al., and Bujas-Bobanovic do not disclose wherein the composition comprises a cross-linking agent.
However, Williams et al. disclose wherein altering composition, molecular weight, and using crosslinking can be used to control the rate of bioabsorption (¶ [0035]).
Preiss-Bloom et al. disclose wherein oxidative enzymes such as laccase crosslink polymers by free radical formation (¶ [0049]).
Kay et al. disclose wherein an additive may be incorporated to improve or affect resorption rate of the material and wherein the additive may be a polymer. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have crosslinked some of the polymers of Kay et al. motivated by the desire to obtain a desirable resorption rate since altering composition and using crosslinking are known and effective methods to control the rate of resorption as taught by Williams et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated laccase (i.e. cross-linking agent) into the composition of Kay et al. since this is a known and effective method to crosslink polymers as taught by Preiss-Bloom et al. 
The combined teachings of Kay et al., Izadyar et al., Bujas-Bobanovic, Williams et al., and Preiss-Bloom et al. do not disclose wherein the powders are spherical. 
However, Sherwood et al. disclose implantable devices for tissue regeneration (¶ [0002]).  The matrix may be made of spherical powder particles (¶ [0109]). 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the powders of Kay et al. to be spherical since this is a known and effective shape for powder particles used in tissue regeneration as taught by Sherwood et al. 
In regards to instant claim 19 reciting wherein the biocompatible polymer has an average size from 1 nm to 1 mm, Kay et al. disclose wherein the additive may be a polymer and wherein the additive may be in the form of a powder with a particle size of about 0.001 to about 0.250 mm. 

2.	Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (WO 2017/075530, May 4, 2017) in view of Izadyar et al. (US 2017/0136152, May 18, 2017), Bujas-Bobanovic (US 2019/0031774, Jan. 31, 2019), Williams et al. (US 2002/0141967, Oct. 3, 2002), Preiss-Bloom et al. (US 2012/0270810, Oct. 25, 2012), Sherwood et al. (US 2003/0114936, Jun. 19, 2003), and further in view of Arinzeh et al. (US 2016/0000974, Jan. 7, 2016).
	The teachings of Kay et al., Izadyar et al., Bujas-Bobanovic, Williams et al., Preiss-Bloom et al., and Sherwood et al. are discussed above. Kay et al., Izadyar et al., Bujas-Bobanovic, Williams et al., Press-Bloom et al., and Sherwood et al. do not disclose the amount of biocompatible polymer.
However, Arinzeh et al. disclose a biocompatible, biodegradable, matrices for bone regeneration (¶ [0068]). The composite matrices can be prepared with a single polymer or blended polymers. The matrices have a final total concentration of polymer ranging from 5-30 wt. % (¶ [0069]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 5-30 wt. % polymer into the composition of Kay et al. since this is a known and effective amount of polymer used in compositions for treating bone regeneration as taught by Arinzeh et al.
	In regards to instant claims 12 and 22 reciting wherein the hypoglycemic drug has a drug concentration of 1 nM – 1M, Izadyar et al. disclose wherein the quantity to be administered depends, for instance, on the subject and debilitation to be treated, capacity of the subject’s organs, cellular and immune system to accommodate the composition, and the nature of the cell or tissue therapy, etc. Precise amounts of composition required to be administered depend on the judgement of the practitioner and are peculiar to each individual (¶ [0064]). As such, since it was known in the art that amounts of a therapeutic composition depends on a particular individual, it would have taken no more than the relative skills of one of ordinary skill in the art to through routine experimentation to arrive at the claimed amount of hypoglycemic drug depending on the particular subject to be treated. 
	In regards to instant claims 12 and 22 reciting 1-50 wt. % cross-linking agent, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrive at the claimed amount of cross-linking agents depending on the amount of cross-linked polymers desired since it was known in the art that cross-linked polymers affect resorption rate, as discussed above. 
	In regards to instant claims 12 and 22 reciting w/v, Kay et al. disclose wherein the compositions are mixed in an aqueous solution, thus w/w is equivalent to the claimed w/v. 




Response to Arguments
	Applicant argues that the effect of the composition in Izadyar to promote tissue regeneration is not from the bioactive agent, but the gonad-derived stem cell side population cells.
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims recite a biomaterial for promoting regeneration of bone tissue comprising a hypoglycemic drug. The instant claims do not recite wherein the regeneration of bone tissue must be from the hypoglycemic drug. As such, it is not necessary for the prior art to disclose wherein tissue regeneration is from the hypoglycemic drug and Applicant’s argument is unpersuasive. 

	Applicant argues that the most critical component that can stimulate the generation or regeneration of bone tissue for Kay is a specific osteoinductive factor, not the multivalent metal salt and other polymers. 
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims recite a biomaterial for promoting regeneration of bone tissue comprising a biocompatible polymer and an inorganic salt. A composition that promotes regeneration of bone tissue comprising a specific osteoinductive factor, a biocompatible polymer, and an inorganic salt meets the instant claims. The instant claims do not recite wherein only the biocompatible polymer and the inorganic salt can promote regeneration of bone tissue. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that there is no need to add the osteoinductive factor to the biomaterial of the present application.
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims recite the transitional term “comprising,” which is open-ended and does not exclude non-recited ingredients. As such, the instant claims do not exclude the osteoinductive factor of Kay. Although the present application does not need an osteoinductive factor, a composition that promotes regeneration of bone tissue comprising a specific osteoinductive factor, a biocompatible polymer and an inorganic salt meets the instant claims. Thus, Applicant’s argument is unpersuasive. 

	Applicant argues that Bujas-Bobanovic only discloses the types of diabetes drugs, which are not related to the features regarding promoting regeneration of bone tissues in the present application.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the instant claims recite a biomaterial for promoting regeneration of bone tissue comprising a hypoglycemic drug. The instant claims do not recite wherein the regeneration of bone tissue must be from the hypoglycemic drug. As such, it is not necessary for the prior art to disclose wherein tissue regeneration is from the hypoglycemic drug and Applicant’s argument is unpersuasive. 

	Applicant argues that the inorganic salt used in the examples of the present application is hydroxylapatite (Hap). On the contrary, Kay at page 12 discloses that the compositions may further comprise a multivalent metal salt. Multivalent metal salts include calcium phosphates, e.g. tetracalcium phosphate. Hap is the main component of human skeleton, not tricalcium phosphate and TTCP.  Accordingly, Kay lacks the above technical features and is not as effective as the claimed invention.
	The Examiner disagrees. Kay discloses on page 12 wherein the multivalent metal salt may be hydroxyapatite. As such, the composition of Kay is as effective as the claimed invention and Applicant’s argument is unpersuasive.

	Applicant argues that the biocompatible polymer in a form of a sphere has better tissue regeneration ability than Sinbone (powder), and has complete repair ability in critical size defect bone in mice. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant’s showing is not in an affidavit or declaration. Objective evidence must be factually supported by an appropriate affidavit or declaration to be probative value. See MPEP 716.01(c). Since Applicant’s showing is not in an affidavit or declaration, Applicant’s showing is not of probative value. Furthermore, it is not clear how Applicant’s showing shows wherein a sphere has better tissue regeneration ability. A figure is presented but it is not clear where in the figure does it show better tissue regeneration ability. Also, although Applicant says Sinbone is a powder, it is unclear which example is a sphere. In addition, it is not clear if the alleged tissue regeneration ability is due to the sphere or if there are other differences between the examples. Applicant has not described what each example comprises. Therefore, Applicant’s argument is unpersuasive. 

	Applicant argues that Preiss-Bloom, Williams, and Arinzeh fail to overcome the above-notes deficiencies.
	The Examiner submits that Applicant’s arguments above are unpersuasive. Therefore, the rejections with Preiss-Bloom, Williams, and Arinzeh are maintained.

Conclusion
Claims 1-9, 12-15, 19, 20 and 22 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612